NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4966-18T3

ROBERT J. TRIFFIN,

          Plaintiff-Appellant,

v.

ATTORNEY TRUST
ACCOUNT OF THE LAW
OFFICES OF RAMON A.
CAMEJO and
OSRIC J. SPIVEY,

     Defendants-Respondents.
__________________________

                   Submitted November 2, 2020 – Decided November 19, 2020

                   Before Judges Sabatino and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Docket No. DC-004559-18.

                   Robert J. Triffin, appellant pro se.

                   Respondents have not filed a brief.

PER CURIAM
      Plaintiff Robert J. Triffin, the assignee of a dishonored check in the

amount of $1,625.14, appeals the Special Civil Part's final judgment dated

October 17, 2019, dismissing his claims against the drawer of that check. Triffin

contends the trial court misapplied the New Jersey version of the Uniform

Commercial Code ("UCC"), in finding the drawer was not liable to pay him the

amount of the check.

      We affirm the dismissal for the sound reasons set forth by Judge John G.

Hudak in his post-trial oral opinion dated May 9, 2019. As described by the

judge, the uncontroverted business records presented at trial by the drawer show

the drawer's bank account had already been debited the check amount before the

check was presented to Triffin's assignor. Under those circumstances, N.J.S.A.

12A:3-414(c) clearly discharges the drawer from liability.       That provision

instructs that "[i]f a draft is accepted by a bank, the drawer is discharged,

regardless of when or by whom acceptance was obtained." Ibid.

      The arguments Triffin raises under other UCC provisions in an effort to

negate the discharge mandated by Section 3-414(c) are clearly without merit and

do not warrant discussion. R. 2:11-3(e)(1)(E).

      We need not comment here on whether Triffin would have had remedies

against other parties, including but not limited to the payee named on the check



                                                                         A-4966-18T3
                                       2
(who Triffin was unable to serve with process) or the banks that processed the

transactions, other than to say they are beyond the scope of this appeal.

      Affirmed.




                                                                            A-4966-18T3
                                        3